DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/2/2022 has been entered.
 
Response to Arguments
Applicant's amendments and arguments filed 3/2/2022 have been fully considered and are persuasive; the rejection has been updated to address the newly amended limitations. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-5, 21, 22, and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Enquist et al (U.S. Pub #2015/0340285), in view of Nickut et al (U.S. Pub #2012/0266461), in view of Lee et al (U.S. Pub #2009/0188704), in view of Enquist (U.S. Pub #2017/0062366).
With respect to claim 1, Enquist teaches a bonding method of package components, comprising: 
providing at least one first package component (Fig. 18, 110/111) and a second package component (Fig. 18, 114-116), (see also similar examples Fig. 23L-23, and Fig. 26)
wherein the at least one first package component has first electrical connectors (Fig. 18, 122) and a first dielectric layer (Fig. 18, 118 and Paragraph 97; see also Fig. 23, layers 169 and Paragraph 136) at a bonding surface of the at least one first package component, and the second package component has second electrical connectors (Fig. 18, 123) and a second dielectric layer (Fig. 18, 111 and Paragraph 97) at a bonding surface of the second package component; 
bringing the at least one first package component and the second package component in contact, such that the first electrical connectors approximate or contact the second electrical connectors; and 
selectively heating the first electrical connectors and the second electrical connectors by electromagnetic induction (Paragraph 109), in order to bond the first electrical connectors with the second electrical connectors.  

Nickut teaches forming a bond between electrical connectors by selectively heating the first electrical connectors and the second electrical connectors by electromagnetic induction (Paragraph 64).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to use an electromagnetic induction process to selectively heat the electrical connectors of Enquist as taught by Nickut in order to only heat the bonding location of structure during the process (Paragraph 64). 
Enquist does not teach that conductive elements in the at least one first package component and the second package component larger than a critical dimension are targeted by the selective heating, and the first and second connectors are included in the conductive elements larger than the critical dimension, and wherein conductive elements smaller than the critical dimension as well as insulating elements in the at least one first package component and the second package component are not targeted by the selective heating.
Lee teaches 
that conductive elements in a component larger than a critical dimension (e.g. Fig. 2, D; Paragraph 53, 60, 63, etc.) are targeted by the selective heating (Paragraph 91), and first connectors (Fig. 2, 130) are included in the conductive elements larger than the critical dimension, and 
wherein conductive elements (e.g. Fig. 2,  smaller than the critical dimension as well as insulating elements in the at least one first package 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to form the conductive elements in the at least one first package component and the second package component of Enquist to be larger than a critical dimension to be targeted for selective heating, and to configure other conductive elements and insulating elements to be not targeted for heating, as taught by Lee in order to prevent damage to the non-targeted components (Paragraph 90-91). 
Enquist does not teach wherein the first electrical connectors are separated from the second electrical connectors after the at least one first package component and the second package 2Customer No.: 31561Docket No.: 092121-US-PAApplication No.: 16/866,565component are brought in contact and before the selective heating, and establish contact with the second electrical connectors during the selective heating.
Enquist2017 teaches that first electrical connectors are separated from the second electrical connectors (Fig. 6, 7) after the at least one first package component (Fig. 6, 30) and the second package 2Customer No.: 31561Docket No.: 092121-US-PAApplication No.: 16/866,565component (Fig. 6, 32) are brought in contact and before the selective heating, and establish contact with the second electrical connectors during the selective heating (Fig. 7 and Paragraph 41).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to perform the selective heating process such that the electrical connectors are not in contact after bringing the package component 
With respect to claim 2, Enquist teaches that the first dielectric layer and the second dielectric layer are brought in contact during the step of bringing the at least one first package component and the second package component in contact (Paragraph 96; direct bond).
With respect to claim 3, Enquist teaches heating the first dielectric layer and the second dielectric layer after the step of bringing the at least one first package component and the second package component in contact, in order to bond the first dielectric layer with the second dielectric layer (Paragraph 96).
With respect to claim 4, Enquist teaches that an oven is configured to perform the heating of the first dielectric layer and the second dielectric layer (Paragraph 109), 
the at least one first package component and the second package component bonded with each other are moved out of the oven after the first dielectric layer is bonded with the second dielectric layer, and the first electrical connectors and the second electrical connectors are then subjected to the selectively heating after the first package component and the second package component are moved out of the oven (Paragraph 96-98 and 109).
With respect to claim 5, Enquist teaches that the at least one first package component comprises a plurality of the first package components, each of the first package components is a semiconductor chip (Fig. 18, 114-116 and 
With respect to claim 21, Enquist and Lee teach that dimensions of the first and second connectors and/or a frequency of an alternating current provided for generating an inductive heating is/are adjusted to ensure that the first and second connectors are selectively heated (Paragraph 88-89, etc. of Lee).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to adjust the dimensions of the first and second connectors and/or frequency of the inductive heating of Enquist as taught by Lee in order to prevent damage to the non-targeted components (Paragraph 90-91). 
With respect to claim 22, Lee teaches that the at least one package component and the second package component are 5Customer No.: 31561Docket No.: 092121-US-PAApplication No.: 16/866,565entirely immersed in an electromagnetic field generated for performing the selective heating (Fig. 10).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to immerse the at least one package component and the second package component of Enquist in an electromagnetic field as taught by Lee in order to achieve the predictable result of selectively heating the first and second connectors. 
With respect to claim 25, Enquist teaches that a temperature of the conductive elements larger than the critical dimension is raised to a range between 180 C to 350 C during the selective heating (Paragraph 99).
With respect to claim 26, Enquist teaches that a temperature of the conductive elements smaller than the critical dimension and the insulating 
With respect to claim 27, Enquist teaches a bonding method of package components, comprising: 
placing a first package component on a second package component, wherein a first dielectric layer at a bonding surface of the first package component is in contact with a second dielectric layer at a bonding surface of the second package component, and first electrical connectors at the bonding surface of the first package component are aligned with second electrical connectors at the bonding surface of the second package component; 
non-selectively heating the first and second package components, such that the first dielectric layer is bonded with the second dielectric layer (Paragraph 96 and 98); and 
heating conductive elements in the first and second package components (Paragraph 98: “Alternatively, an improved bond or preferably lower resistance electrical connection between contact structures 123 and 122 may be achieved after bonding non-contact structures 123 portion of the surface of die 114-116 and the non-contact structures 122 portion of surface 113 by increasing the temperature of, e.g. heating, contact structures 122 and 123.)
Enquist does not teach 
selectively heating conductive elements in the first and second package components larger than a critical dimension by electromagnetic inductionApplication No.: 16/866,565. 

Enquist does not teach that conductive elements in the at least one first package component and the second package component larger than a critical dimension are targeted by the selective heating, and the first and second connectors are included in the conductive elements larger than the critical dimension, and wherein conductive elements smaller than the critical dimension as well as insulating elements in the at least one first package component and the second package component are not targeted by the selective heating.
Lee teaches 
that conductive elements in a component larger than a critical dimension (e.g. Fig. 2, D; Paragraph 53, 60, 63, etc.) are targeted by the selective heating (Paragraph 91), and first connectors (Fig. 2, 130) are included in the conductive elements larger than the critical dimension, and 
wherein conductive elements (e.g. Fig. 2, smaller than the critical dimension as well as insulating elements in the at least one first package component and the second package component are not targeted by the selective heating (Paragraph 90-91).

Enquist does not teach that the first dielectric layer is bond with the second dielectric layer, while the first electrical connectors are remained separated from the second electrical connectors. 
Enquist2017 teaches that first electrical connectors are separated from the second electrical connectors (Fig. 6, 7) after the at least one first package component (Fig. 6, 30) and the second package 2Customer No.: 31561Docket No.: 092121-US-PAApplication No.: 16/866,565component (Fig. 6, 32) are brought in contact and before the selective heating, and establish contact with the second electrical connectors during the selective heating (Fig. 7 and Paragraph 41).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to perform the selective heating process such that the electrical connectors are not in contact after bringing the package component in contact as taught by Enquist in order to ensure that the dielectric layers of the package components are in contact and bonded (Paragraph 36-38) as part of a hybrid bonding process (Paragraph 5 and 41).
claim 28, Enquist teaches that the first and second package components are non-selectively heated by laser light, hot air or infrared light (Paragraph 109).

Allowable Subject Matter
Claims 18-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P SANDVIK whose telephone number is (571)272-8446. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/BENJAMIN P SANDVIK/Primary Examiner, Art Unit 2826